Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s supplemental amendment filed 04/27/2022 after the earlier Amendment filed 04/07/2022 is entered. This is in response to the Restriction/Election Requirement mailed 02/07/2022 and the Applicant initiated interview on 04/27/2022. The Applicant’s Supplemental is being considered. Amendment to claims filed 04/07/2022 earlier is not entered.
Applicant’s election without traverse of Group I including claims 1-6 in the reply filed on 04/27/2022 is acknowledged.
	Claims 7-withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/27/2022.
	Elected claim 1is amended and withdrawn claims 7-15 are amended
	Claims 18-21 are canceled.
	New claims 22-23 depending from elected claim 3 are added.
	Elected claims 1-6 and newly added claims 22-23 are pending for examination.

2.	Interview Summary: An Examiner initiated interview summary was conducted with the Applicant’s representative Mr. H.T. Than on 04/27/2022 to correct the earlier response filed 04/07/2022 in reply to Requirement of Restriction/Election mailed 02/15/2022. Applicant filed a Supplemental; amendment 04/27/2022, which is considered in this Action.



3. Patent Eligibility:  Pending claims 1-6 and 22-23 are patent eligible.
	Independent claim 1 recites limitations comprising (i) obtaining an image of the color display on a digital computer screen held by the user;(ii) augmenting said image with a virtual color space and at least one indicator showing said one or more colors; (iii) rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display;  wherein the color display comprises at least two marker points and the virtual color space comprises at least two corresponding virtual markers, and wherein virtual color space and said image are synchronized when the marker points and the virtual markers are matched, wherein the rotating and zooming step comprises the steps of matching one marker point to one virtual marker and rotating the virtual color space until another marker point matches another virtual marker, which when considered, under their broadest reasonable interpretation, do not recite elements/steps falling within, “Mathematical Concepts”, “Mental Processes”, and “Certain Methods of Organizing Human Activity”. Accordingly, claim 1 with its dependent claims 2-6 and 22-23 are patent eligible.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.1.	Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al. [US 20130282345 A1], hereinafter McCulloch cited in the IDS filed 12/09/2020 in view of EP 2728548 A2 (Applicant Boeing Company]; hereinafter Boeing 

	Regarding claim 1, McCulloch teaches an autonomous method for assisting a user to locate one or more construction elements on a wall [See Fig.4 and para 0084, “FIG. 4 depicts one embodiment of an augmented reality environment 320 as seen by an end user wearing an HMD, such as mobile device 19 in FIG. 1. The end user may view both real objects and virtual objects. The real objects may include a chair 16 and a fiduciary marker 28. The virtual objects may include virtual construction elements such as virtual stud 22 and virtual pipe 24. As the virtual construction elements are displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD, the end user of the HMD may perceive that the virtual construction elements exist within the real-world environment. The augmented reality environment 320 may include one or more fiduciary markers, such as fiduciary marker 28, which may be used to provide a point of reference or measure for various objects within the augmented reality environment 320. ……. In this case, a wireless fiduciary marker may be embedded within a wall or located behind the wall. The distance between wireless fiduciary markers and between fiduciary markers and an HMD may be determined using time-of-flight techniques.”; comprising the steps of
(i) obtaining an image of the Wall on a digital computer screen held by the user;
(ii) augmenting said image with a virtual construction element space and at least one indicator showing said one or more construction elements [See para: 0084 and Figs 4# 24 and # 22, “As the virtual construction elements are displayed or overlaid over the real-world environment as perceived through the see-through lenses of the HMD, the end user of the HMD may perceive that the virtual construction elements exist within the real-world environment. The augmented reality environment 320 may include one or more fiduciary markers, such as fiduciary marker 28, which may be used to provide a point of reference or measure for various objects within the augmented reality environment 320”
  	 wherein the wall comprises at least two marker points [para 0082, “
……..one or more objects being tracked may be augmented with one or more markers such as an IR retroreflective marker to improve object detection and/or tracking. Planar reference images, coded AR markers, QR codes, and/or bar codes may also be used to improve object detection and/or tracking. Upon detection of one or more objects and/or gestures, image and audio processing engine 194 may report to application 196 an identification of each object or gesture detected and a corresponding position and/or orientation if applicable”]  and the virtual construction element space comprises at least two corresponding virtual markers and wherein virtual color construction element space and said image are synchronized when the marker points and the virtual markers are matched [see para 0090, “In step 508, the coordinate system corresponding with the structure is verified based on the plurality of anchor points and the 3D map. In some cases, the coordinate system may be verified by comparing the location of each of the plurality of anchor points with their previously recorded locations. The distances between various anchor points may also be used to verify the coordinate system (i.e., if the distances between the plurality of anchor points has not changed, then it is likely that the coordinate system based on the anchor points is still valid”. The indication that the distance between the two anchor points has not changed reads on the limitations that the images are synchronized when the marker points and the virtual marker points are matched.).
	McCulloch fails to teach locating one or more colors but instead teaches locating one or more construction elements. However, the process disclosed for locating one or more construction elements as described above is the same as drafted in the claims for colors on a color display. McCulloch’s teachings relate to an analogous art, and it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claim language as drafted for locating one or more colors in a physical location such as locating a paint of required color in a paint store [see specification para 0001, “This invention generally relates to an apparatus and a method of assisting consumers to locate and select paint colors at the point of sale (POS)”], which requires a similar process for another item such as construction element. It is to be noted that that the location of one or more colors is for the paint and therefore McCulloch’s teachings are reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  
With regards to the limitations, “ (iii) rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display, wherein the rotating and zooming step comprises the steps of matching one marker point to one virtual marker and rotating the virtual color space until another marker point matches another virtual marker”, McCulloch, see para 0030---31” discloses using a head-mounted display device [HMD] for providing an augmented reality environment for user of HMD, wherein the “ HMD comprises a video see-through and/or an optical see-through system to allow actual direct viewing of a real-world environment (e.g., via transparent lenses) and may, at the same time, project images of a virtual object into the visual field of the end user thereby augmenting the real-world environment perceived by the end user with the virtual object. Utilizing the HMD, the end user may move around a real-world environment (e.g., a living room) wearing the HMD and perceive views of the real-world overlaid with images of virtual objects which appear to maintain coherent spatial relationship with the real-world environment (i.e., as the end user turns their head or moves within the real-world environment, the images displayed to the end user will change such that the virtual objects appear to exist within the real-world environment as perceived by the end user). Though McCulloch teaches the steps of matching one marker point to one virtual marker as discussed above but fails to display the adaptation of the image displayed to the user to his movements including zooming and rotating of the image displayed to the user to his movements wherein the rotating and zooming step comprises the steps of matching one marker point to one virtual marker and rotating the virtual color space until another marker point matches another virtual marker. The reference Boeing teaches rotating and zooming virtual spaces when the user moves in or out relative to the real object, see paras 0043 and 0048 which disclose rotating and/or zooming the virtual object to synchronize the virtual object to said image as the user moves relative to the real object. Therefore, in view of the teachings of Boeing it would be obvious to an ordinary skilled in the market to have modified the teachings of McCulloch in providing an augmented reality environment using HMD to  to incorporate the concept of rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display, wherein the rotating and zooming step comprises the steps of matching one marker point to one virtual marker and rotating the virtual color space until another marker point matches another virtual marker, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, the limitations, “The autonomous method of claim 1 further comprising the step of (iv) repeating step (iii) as the user moves relative to the color display”, are already covered in the analysis of claim 1 as rendered obvious  in view of the combined teachings of McCulloch and Boeing where Boeing does teach that the step iii of claim 1 that is of rotating and zooming the virtual color space to synchronize the virtual color space to said image as the user moves relative to the color display, as the user moves relative to the color display  .  

Regarding claims 4 and 6, the limitations, “A general computing device comprising said digital computer screen and capable of performing the method of claim 1 and general computing device of claim 4 comprising a smart phone or a computer tablet.”, are already covered in the analysis for claim 1 above as rejected being unpatentable over McCulloch in view of Boeing.

Regarding claim 5, the limitations, “The general computing device of claim 4 comprising a pair of virtual reality 2glasses”, are already covered in the analysis of claim 1 wherein a user can use HMD [Head Mounted Display Device].  

4.2.	Claims 3, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Boeing and over Official Notice and in view of Srack et al. [US20050125119 A1]; hereinafter Srack.

Regarding claims 3, and 22-23, the limitations, “The autonomous method of claim 1 further comprising the step of (v) predicting the consumer's movement by triangulating the at least two marker points and the user, wherein the triangulation step utilizes a first distance between the user and one of the marker point and a second distance between the user and the other marker point and further comprising a step of predicting the user's motion relative to the color display, wherein an angle (0) is defined between said first and said second distance, wherein the predicting step utilizes a rate of change angle (0) along a direction (z) parallel to the color display (d0/dz), said first distance and said second distance”, are directed to  use of notoriously well-known triangulation techniques which are used for the process of determining the location of a point by measuring only angles to it from known points at either end of a fixed baseline as defined in “International Encyclopedia of Human Geography, 2009 from the website: Triangulation - an overview | ScienceDirect Topics “ Triangulation is a type of survey which starts at a baseline joining two positions with a known distance and grows by adding sides to form a triangle, measuring the angles formed – always exceeding 20° – and shaping a network of connected triangles whose sides have ‘calculated’ distances” and therefore triangulation techniques can be used  for predicting the consumer's movement by triangulating the at least two marker points and the user , wherein the triangulation step utilizes a first distance between the user and one of the marker point and a second distance between the user and the other marker point  with three different angles and the base line and further comprising a step of predicting the user's motion relative to the color display, wherein an angle (0) is defined between said first and said second distance, wherein the predicting step utilizes a rate of change angle (0) along a direction (z) parallel to the color display (dO/dz), said first distance and said second distance [As in the definition of Triangulation technique the three points of a triangle are the two marker points and the user’s location with all the three points connected in forming a triangle and different triangles can be formed with the movement of the user location thereby able to predict the movement of the user by knowing the distance between the two maker points and using the change in the angles  and trigonometry functions to determine the movement of the user] and is further disclosed in the Srack reference, see the following excerpts:
Claims 2-9: 2. An apparatus in accordance with claim 1 further comprising means for locating a target [the target corresponds to the user] in a position remote from said measuring unit, wherein said target locating means further comprises at least two cameras [the two cameras correspond to the two marker points] mounted on said measuring unit, means for determining the distance and direction of displacement of said target from a desired position, means for rotating each said camera about an axis of each said camera within a single plane and means for measuring the angle of rotation of each said camera, wherein said target locating means further comprises means for measuring the distance from a single reference point to a remote point through triangulation, means for said target to signal to said at least two cameras,  and means for displaying information determined from said target locating means and said displacement distance and direction determination means to a user.]. Therefore, in view of the Official Notice and Srack reference it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have incorporated the concept of using old and well-known triangulation technique to the process as analyzed for claim 1 and rendered obvious by the combined teachings of McCulloch and Boeing,  including predicting the consumer's movement by triangulating the at least two marker points and the user, wherein the triangulation step utilizes a first distance between the user and one of the marker point and a second distance between the user and the other marker point and further comprising a step of predicting the user's motion relative to the color display, wherein an angle (0) is defined between said first and said second distance, wherein the predicting step utilizes a rate of change angle (0) along a direction (z) parallel to the color display (dO/dz), said first distance and said second distance

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	(i)	Arora et al. [US 20160155025 A1; cited in the IDS filed 07/22/2019] discloses 
a method for determining color information for an image by comparing against color descriptors stored for each of a number of sample images, which each represent a color in a color space, and then the assigned color of the image can then be used in a “query by color” search or a browse-by-color capability.
 (ii)	González Linares; José M.; Guil Nicolás; Ramos Cózar, Julián “Robust Tracking for Augmented Reality” Advances in Computational Intelligence”; Published 06/25/2015 in 13th International Work-Conference on Artificial Neural Networks, IWANN 2015. Proceedings: LNCS 9094: 301-8; xxv+593. Springer International Publishing; retrieved from Dialog Database 0505/2022; discloses a method for improving a tracking algorithm in an augmented realty application including marker-less tracking and color constancy with low quality cameras. To improve the quality of detection, a color selection scheme is proposed to increase color distance between different objects in a scene.
(iii) 	Kuroki et al. [US 20070247393 A1] discloses processing method and device for presenting haptics received from a virtual object, and presenting a user with haptics which a first virtual object superimposed on a haptic device receives from a second virtual object superimposed on a real object, using the haptic device [see para 0002], and [see para 0043] Reference numeral 103 denotes a configuration for measuring the position and orientation which comprises a camera unit 103a, and marker portions 103b, 103c, and 103d, wherein “the marker portion 103b is attached to the HMD [Head mounted Device] 100, the marker portion 103c is attached to the grasping portion 121a of the haptic device, and the marker portion 103d is attached to the real object 404. The marker portion 103b, marker portion 103c, and marker portion 103d each have different shapes. These are taken by two cameras provided to the camera unit 103a of the position-and-orientation sensor regarding which internal parameters have been obtained beforehand, with the relative position and orientation of the marker portion 103b, marker portion 103c, and marker portion 103d as to the camera unit 103a being obtained from the images taken by each of the two cameras, using techniques such as triangulation. The camera unit 103a of the position-and-orientation sensor is fixed within the room”.
(iv)	Cobb et al. [US Patent 8005563, see Fig.3 and associated Text] discloses a measurement system 102 including a constellation of transmitters 176 mounted near a roof 178 of a manufacturing facility 180, so that the positions of the transmitters 176 are determined by triangulation relative to reference targets 182 that are placed in a floor 184 of an assembly area 186 in predetermined positions that are known in a coordinate system of the assembly area 186. Once the position of the transmitters 176 is known, positions of the features 170, such as targets, can be determined relative to the position of the transmitters 176.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/            Primary Examiner, Art Unit 3625